department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date conex-150604-08 cc ita of f i c e of c h i ef c ou n sel number info release date uil no ---------------------- ---------------------------------- ---------------------------- dear -------------- i am responding to your letter to president george w bush dated date which was referred to this office by the white house and the commissioner of internal revenue you asked for an extension of time to complete your like-kind_exchange due to the current real_estate credit and financial crisis you said that you cannot complete your transaction within the period prescribed in sec_1031 of the internal_revenue_code the code for completion of a like-kind_exchange because of the current financial crisis in the united_states and particularly in your state of residence under current law no gain_or_loss is recognized on the exchange of business or investment_property if the owner exchanges the property for like-kind business or investment_property sec_1031 of the code the law also provides that a taxpayer must receive the replacement_property in the exchange by the earlier of days after the date on which the taxpayer transfers the property relinquished in the exchange the relinquished_property or the due_date determined with regard to extension of the taxpayer’s federal_income_tax return for the year in which the transfer of the relinquished_property occurs the statutory replacement_period sec_1031 of the code although i understand your situation and frustration the irs has no authority to extend the statutory replacement_period as a result of the real_estate credit and financial crisis we can only extend the statutory replacement_period for taxpayers affected by presidentially declared disasters as defined in sec_1033 of the code or terroristic or military actions sec_7508a of the code the term presidentially_declared_disaster means any disaster the president determines warrants assistance by the federal government under the robert t stafford disaster relief and emergency conex-150604-08 assistance act the stafford act under the stafford act the term disaster means any natural catastrophe including any hurricane tornado storm high water winddriven water tidal wave tsunami earthquake volcanic eruption landslide mudslide snowstorm or drought or regardless of cause any fire flood or explosion in any part of the united_states which in the determination of the president causes damage of sufficient severity and magnitude to warrant major disaster assistance to supplement the efforts and available_resources of states local governments and disaster relief organizations in alleviating the damage loss hardship or suffering caused thereby united_states_code sec_5122 unfortunately your inability to complete an exchange due to the current financial crisis is not one of the events in sec_7508a of the code authorizing us to suspend or extend a statutorily mandated due_date therefore i regret that we cannot grant the extension you request if you have any questions please contact me or ---------------------------------------------------- ------------------ at ----- ------------- sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
